Citation Nr: 1124895	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-28 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for service-connected allergic rhinitis.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from December 1989 to February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for allergic rhinitis, assigning a non-compensable evaluation, effective March 25, 2009.


FINDING OF FACT

For the entire initial rating period from March 25, 2009, the Veteran's service-connected allergic rhinitis is not shown to have been manifested by polyps or, without polyps, by a greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.


CONCLUSION OF LAW

For the entire initial rating period from March 25, 2009, the criteria for the assignment of an initial compensable rating for the service-connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.31, 4.97 including Diagnostic Code 6522 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a May 2010 statement of the case (SOC) in response to the Veteran's January 2010 NOD with the initial rating assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding medical records.

In addition, the Veteran was afforded a VA examination with respect to the issue on appeal in August 2009.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate for rating purposes because it provided the necessary test results and clinical findings to evaluate the disability under the rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  

When, as here, the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's allergic rhinitis is shown to have been non-compensably rated under 38 C.F.R. § 4.97, Diagnostic Code 6522.  See also 38 C.F.R. § 4.31.  Under Diagnostic Code 6522, a 10 percent evaluation is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is in order in cases with polyps.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the Veteran sought service connection for "[r]espiratory [i]ssues" on March 25, 2009.  See VA Form 21-526.

Private medical records on file, received by VA with the Veteran's March 2009 claim, and dated in 2007 and 2008, include June 2007 clinical findings of markedly edematous and swollen turbinates.  Sinusitis and seasonal allergies were diagnosed.  A December 2008 record notes that the Veteran complained of nasal congestion.  Clinical examination findings of the turbinates and mucosa included slight congestion.  Nasal congestion was diagnosed.  A nasal spray was provided by the examiner to help with polyps and swelling.  The Board observes that neither polyps nor swelling was shown to be present on clinical examination of the Veteran's nose.  

The Veteran was afforded a VA-QTC examination to assess the current severity of his respiratory disability in August 2009.  The Veteran reported interference with breathing through his nose and crusting.  He did not complain of problems associated with purulent discharge.  He informed the examiner that he was not being treated for his breathing complaints.  Examination of the nose revealed neither nasal obstruction, deviated septum, nor nasal polyps.  Rhinitis was present, believed to be allergic in nature.  No sinusitis was detected.  Pertaining to the Veteran's complaints of breathing difficulty, allergic rhinitis was diagnosed.  The examiner opined that a respiratory disorder was not present.  

Service connection was granted for allergic rhinitis by the RO in August 2009.  A non-compensable evaluation was assigned, pursuant to Diagnostic Code 6522, effective from March 25, 2009.  The Veteran perfected an appeal of the non-compensable rating assigned.  In his January 2010 notice of disagreement, the Veteran alleged that he had, at all times, greater than 50 percent obstruction of his nasal passages on both sides, and, on any given day, complete obstruction on one side or the other.

The Veteran's statements describing his symptoms are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Barr, 21 Vet. App. at 309 (noting that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  These statements are reviewed in conjunction with relevant medical evidence and with consideration of the pertinent rating criteria.

The Veteran has asserted that symptoms associated his allergic rhinitis include at least 50 percent nasal obstruction on both sides, and, at times, complete obstruction on one side or the other.  He contends that these symptoms are those necessary for the assignment of a compensable 10 percent rating pursuant to Diagnostic Code 6522.  The medical record, however, does not confirm that these symptoms have been present throughout the Veteran's appeal.  See August 2009 VA-QTC examination report findings.  While the December 2008 private medical record showed that the examiner prescribed nasal spray to help with the polyps and swelling, polyps were not shown on clinical examination of the Veteran.  

Accordingly, on this record, the Board finds that the evidence preponderates against the claim for increase.  It is also not shown that the Veteran's symptoms associated with his allergic rhinitis have varied significantly in severity during the course of the appeal period, and the rating assigned is based on the greatest level of impairment shown during the appellate period.  Consequently, there is no basis for a staged rating in this case.  Fenderson, 12 Vet. App. at 126.  The current non-compensable evaluation assigned encompasses the maximum level of disability shown during the appellate period.

The RO applied the Rating Schedule accurately, and there is no schedular basis for a higher rating.  The August 2009 VA-QTC examination report provided sufficient detail for the Board to make a decision in this case.  See Barr, 21 Vet. App. at 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  According, based on the evidence of record, the Board concludes that the claim must be denied.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 54.

In reaching this decision, the Board finds that the record does not reflect that the Veteran's service-connected allergic rhinitis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected allergic rhinitis with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran has not asserted that his service-connected allergic rhinitis affects his ability to be employed.  The evidence of record also clearly does not show frequent periods of hospitalization.  In fact, the Veteran has informed VA that he is not even in receipt of treatment for his allergic rhinitis.  Additionally, the Board finds that the rating criteria to evaluate the service-connected disorder discussed above reasonably describe the claimant's disability level and symptomatology, and while he has appealed for a higher rating, the evidence here simply does not support such an award.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial compensable rating for the service-connected allergic rhinitis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


